Citation Nr: 0901173	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-39 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the claim for service 
connection.

Although the issue of entitlement to an increased rating for 
the veteran's hearing loss was referenced on an additional VA 
Form 9 received in May 2008, this constituted a claim which 
was then denied by the RO in September 2008.  The veteran has 
not submitted a notice of disagreement with that September 
2008 decision, and therefore the hearing loss issue is not 
before the Board at this time.



FINDING OF FACT

There is no credible evidence that the veteran was exposed to 
stressors during service.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) 
(2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5107, 5126.  
Under the VCAA, when VA receives a claim, it is required to 
notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim; that VA will seeks to provide; and 
that the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the veteran in December 2005 that fully 
addressed the entire notice element and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate his claim and 
of his and the VA's respective duties for obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in July 2007, the RO 
provided the veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
RO successfully completed the notice requirements with 
respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Appropriate efforts have been made to verify the claimed 
stressors.  The RO has obtained private treatment records, as 
well as a VA medical opinion and examination pertinent to the 
issue on appeal in June 2006.  Therefore, the available 
medical evidence and records have been obtained in order to 
make an adequate determination.  Neither the veteran nor his 
representative has identified any additional existing 
evidence that has not been obtained or is necessary for a 
fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002).

II.  Entitlement to Service Connection for PTSD

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008).  

The veteran is claiming service connection for PTSD.  The 
veteran states there were several in-service stressors, 
specifically, witnessing the death of friends during service.  
His DD-214 lists his specialty as a crane operator, and he 
did not receive any combat medals.  While in Vietnam from 
July 1970 to March 1971, he was assigned to Co C 554th Engr 
Bn (Const).  His principal duty was Crane Shovel Operator.  
His service medical records are likewise negative for any 
references to combat or other stressors.  The report of a 
separation examination conducted in March 1971 reflects that 
his psychiatric evaluation was normal.  

When the evidence does not establish that a veteran is a 
combat veteran, his or her assertions of service stressors 
are not sufficient to establish the occurrence of such 
events.  Rather, the alleged service stressors must be 
established by official service record or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

In his claim form dated in November 2005, he stated that he 
had PTSD from watching friends get killed in Vietnam.  

The veteran was afforded a VA examination in June 2006.  
During this examination, the veteran was diagnosed with PTSD 
based on his description of the unverified stressors.  
Similarly, private treatment records indicate diagnosis and 
treatment of PTSD based on the unverified stressors.  A 
February 2006 psychology evaluation specifically noted that 
the veteran reported that the deaths of D.E., P.K., and F.P. 
occurred in front of him.  

Significantly, however, the veteran's exposure to stressor 
incidents has never been verified.  The veteran indicated 
that soldiers he knew, F.P., P.K., and D.E. were killed 
during service.  Particularly, the veteran stated he went to 
high school with D.E., who was killed in front of him while 
providing security for a crew.  Also, the veteran stated he 
witnessed the death of P.K., another Boston native, and that 
F.P., allegedly one of the veteran's officers, was also 
killed during an attack in front of the veteran.  

The Board notes that the names of persons killed in Vietnam 
are widely available from a variety of sources, including the 
internet.  Therefore, verification requires not simply 
confirmation that a death occurred, but also confirmation 
that the veteran was present at that death or exposed to it 
in some similar way.  The RO obtained confirmation which 
indicated that all three deaths did occur during the 
veteran's service at the approximate dates the veteran gave, 
and that all three were from the Boston area.  However, none 
of the soldiers were in the veteran's unit, as would be 
expected based on the veteran's account.  Additionally, the 
veteran stated that F.P. was killed in front of him; however, 
F.P. was killed in action in Quang Ngai during a time when 
the veteran's unit was assigned north of Saigon, hundreds of 
miles away.  The Board also notes that information in the 
claims file indicates that P.K. was assigned to an Airborne 
unit (as opposed to the construction unit to which the 
veteran was assigned).  Another document in the file 
indicates that D.E. was assigned to a Cavalry unit.  Thus the 
efforts at verification reflect that the veteran was not 
present at those deaths.  

The Board also notes that the veteran has provided varying 
accounts of his claimed stressors.  In a private 
psychological evaluation from February 2006, the veteran 
indicated that D.E., P.K., and F.P. were part of his unit and 
that he witnessed their deaths.  However, when informed in 
March 2007 that these soldiers were not part of his unit, the 
veteran stated that he knew all of them, but was not present 
when they were killed.

In summary, the evidence shows that the veteran currently is 
diagnosed and is being treated for PTSD.  However, the 
preponderance of the evidence shows that the veteran was not 
exposed to an in-service stressor.  Accordingly, the Board 
concludes that PTSD was not incurred in or aggravated by 
service.


ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


